Notice of Allowability
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Laurence S Roach on 12/15/2021.
Claims 3-4, 7, 10-11, 14, 16-17, and 20 of the application have been amended as follows: 
Claim 3 has been amended as follows:
3. (Currently Amended) A manual control for an electronic apparatus, the manual control comprising:
a Variable Hall effect sensor device having an input voltage and a variable output signal;
a magnet source including a distal north pole and a proximal south pole; and
a manually activated rocker actuator mechanism coupled to the magnet source, the magnet source being in a rest position rest position rest position maximum position maximum position maximum rest position maximum position 
Claim 4 has been amended as follows:
4. (Currently Amended) A manual control for an electronic apparatus, the manual control comprising:
a Variable Hall effect sensor device having an input voltage and a variable output signal;

a manually activated rocker actuator mechanism coupled to the magnet source, the magnet source being in a rest position rest position rest position maximum position maximum position maximum rest position maximum position 
Claim 7 has been amended as follows:
7.     	(Currently Amended) The manual control of claim 3, wherein the magnet source moves along an arcuate path between the rest position maximum position 
Claim 10 has been amended as follows:
10.     	(Currently Amended) A manual control for an electronic apparatus, the manual control comprising:
a Variable Hall effect sensor device connected to an input voltage and producing a variable output signal;
a magnet source including a distal north pole and a proximal south pole; and
a manual actuator coupled to the  magnet source and configured to actuate the magnet source between a rest position maximum position rest position maximum position rest position maximum position 
Claim 11 has been amended as follows:
11.     	(Currently Amended) A manual control for an electronic apparatus, the manual control comprising:
a Variable Hall effect sensor device connected to an input voltage and producing a variable output signal;

	a manual actuator coupled to the  magnet source and configured to actuate the magnet source between a rest position maximum position rest position maximum position rest position maximum position 
 Claim 14 has been amended as follows:
14.     	(Currently Amended) The manual control of claim 10, wherein the magnet source moves along an arcuate path between the rest position maximum position 
Claim 16 has been amended as follows:
16.     	(Currently Amended) A manual control for an electronic apparatus, the manual control comprising:
a Variable Hall effect sensor device having a first terminal and a second terminal, the first terminal being connected to an input voltage, the second terminal producing a variable output signal; and
a magnet source manually movable between a rest position maximum position rest position maximum position rest position maximum position 
Claim 17 has been amended as follows:
17.     	(Currently Amended) A manual control for an electronic apparatus, the manual control comprising:
a Variable Hall effect sensor device having a first terminal and a second terminal, the first terminal being connected to an input voltage, the second terminal producing a variable output signal; and
	a magnet source manually movable between a rest position maximum position rest position maximum position rest position maximum position 
Claim 20 has been amended as follows:
20.     	(Currently Amended) The manual control of claim 16, wherein the magnet source is manually movable along an arcuate path between the rest position maximum position 

Reasons for Allowance
Claims 3-7, 9-14, and 16-20 are allowed. The following is an examiner’s statement of reasons for allowance: 
RE Claim 3, the prior art of record does not disclose or suggest “the variable output signal being substantially at a maximum value or at minimum value pending initial magnet polarity setting when the magnet source is in the maximum position relative to the Variable Hall effect sensor device, wherein the north pole of the magnet source is closer to the Variable Hall effect sensor device in the rest position than in the maximum position,” in combination with the other claim limitations.  Claims 5-7 depend from base Claim 3, and therefore these claims are also allowed.  
RE Claim 4, the prior art of record does not disclose or suggest “the variable output signal being substantially at a maximum value or at minimum value pending initial magnet polarity setting when the magnet source is in the maximum position relative to the Variable Hall effect sensor device, the south pole of the magnet source being farther from the Variable Hall effect sensor device in the rest position than in the maximum position,” in combination with the other claim limitations. 
RE Claim 10, the prior art of record does not disclose or suggest “wherein if the manual Actuator is placed in any other position with respect to the Hall effect sensor device, the manual actuator causes the variable output signal to have a Value which is proportionally related to the position of the manual Actuator such that the variable output signal is either increased or decreased in value pending an initial Magnet Source Polarity setting, the north pole of the magnet source being closer to the Variable Hall effect sensor device in the rest position than in the maximum position,” in combination with the other claim limitations.  Claims 9 and 12-14 depend from base Claim 10, and therefore these claims are also allowed.  
RE Claim 11, the prior art of record does not disclose or suggest “the manual actuator causes the variable output signal to have a Value which is proportionally related to the position of the manual Actuator such that the variable output signal is either increased or decreased in value pending an initial Magnet Source Polarity setting, the south pole of the magnet source being farther from the Variable Hall effect sensor device in the rest position than in the maximum position,” in combination with the other claim limitations. 
RE Claim 16, the prior art of record does not disclose or suggest “the magnet source including a distal north pole and a proximal south pole, the north pole being closer to the Variable Hall effect sensor device in the rest position than in the maximum position,” in combination with the other claim limitations.  Claims 18-20 depend from base Claim 16, and therefore these claims are also allowed.  
RE Claim 17, the prior art of record does not disclose or suggest “the magnet source including a distal south pole and a proximal north pole, the south pole being farther from the Variable Hall effect sensor in the rest position than in the maximum position,” in combination with the other claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Harrison whose telephone number is (571) 272-3573. The examiner can normally be reached between the hours of 8:00 AM and 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/MICHAEL A HARRISON/Examiner, Art Unit 2852